           Case 3:19-cv-06312-VC Document 45 Filed 08/19/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9                               UNITED STATES DISTRICT COURT

10            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

11   SENTINEL INSURANCE COMPANY, LTD.,                  Case No. 3:19-cv-06312-VC
     an Connecticut corporation,                        Hon. Vince Chhabria
12                                                      Courtroom 4
                                   Plaintiff,
13                                                      [PROPOSED] ORDER GRANTING
                    vs.                                 STIPULATION FOR WITHDRAWAL
14                                                      OF DEFENDANT MARIAN LATASHA
                                                        WILLIS’S ANSWER TO COMPLAINT
15   BERKELEY EXECUTIVES, INC.; THOMAS                  FOR DECLARATORY RELIEF
     SMITH; MARIAN LATASHA WILLIS, acting
16   as the duly appointed personal representative of
     the Estate of Raeshon Williams (deceased),
17
                                   Defendants.
18

19           Pursuant to the Stipulation for Withdrawal of Answer to Complaint for Declaratory Relief
20   (“Stipulation”) submitted by Plaintiff Sentinel Insurance Company, Ltd. (“Sentinel”) and
21   Defendant Marian Latasha Willis, acting as the duly appointed personal representative of the
22   Estate of Raeshon Williams (deceased) (“Ms. Willis”) (collectively the “Parties”), the Court
23   hereby finds as follows:
24                                               RECITALS
25           1.     Ms. Willis initiated the underlying action entitled Marian Latasha Willis v. Zip,
26   Inc. et al., Alameda County Superior Court, Case No. RG17866531 (“Underlying Action”)
27   against Defendants Berkeley Executives, Inc. (“Berkeley Executives”) and Thomas Smith (“Mr.
28   Smith”) (collectively the “Berkeley Executives”) among others.

     3710379v.1                                 1                     Case No. 3:19-cv-06312-VC
                            [PROPOSED] ORDER GRANTING STIPULATION FOR
                      WITHDRAWAL OF DEFENDANT WILLIS’S ANSWER TO COMPLAINT
           Case 3:19-cv-06312-VC Document 45 Filed 08/19/20 Page 2 of 3


 1           2.        Sentinel is defending the Berkeley Defendants in the Underlying Action under

 2   Policy No. 83 SBA NX0220 DV issued to Berkeley Executives (“Policy”).

 3           3.        On October 2, 2019, Sentinel filed its Complaint for Declaratory Relief [Doc. 1]

 4   (“Complaint”) in this action, seeking declarations as to coverage owed under the Policy for

 5   defense and indemnity of the Underlying Action. Sentinel named Ms. Willis to this action as a

 6   claimant seeking policy benefits from the Berkeley Executives in the Underlying Action.

 7           4.        The Complaint seeks the following declarations from the Court:

 8                            A declaration that Sentinel has no duty to defend the Berkeley Defendants
 9                             in the Underlying Action under the Policy;

10                            A declaration that Sentinel has no duty to indemnify the Berkeley
11                             Defendants in the Underlying Action under the Policy;

12                            A declaration that Sentinel has the right to withdraw from the defense of
13                             Mr. Smith in the Underlying Action;

14                            A declaration that Sentinel has the right to seek reimbursement of the
15                             amount Sentinel paid to defend Mr. Smith in the Underlying Action; and

16                            A declaration that the coverage determinations made by this Court with
17                             respect to the rights and obligations under the Policy are binding upon Ms.

18                             Willis should Ms. Willis prevail in the Underlying Action against the

19                             Berkeley Defendants.

20           5.        On December 26, 2019, Ms. Willis filed her Answer and Demand for Jury Trial

21   [Doc. 19] (“Answer”).

22           6.        Ms. Willis has decided to withdraw her Answer in this action and not defend

23   against the claims brought against her.

24           7.        The Parties have agreed to stipulate to allow Ms. Willis to withdraw her Answer,

25   and Ms. Willis has agreed to be bound by the coverage determinations as adjudicated by the Court

26   in this action.

27   ///
28   ///

     3710379v.1                                      2                     Case No. 3:19-cv-06312-VC
                                 [PROPOSED] ORDER GRANTING STIPULATION FOR
                           WITHDRAWAL OF DEFENDANT WILLIS’S ANSWER TO COMPLAINT
Case 3:19-cv-06312-VC Document 45 Filed 08/19/20 Page 3 of 3
